DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 14, 2020 has been entered.

Applicants' arguments, filed October 14, 2020, have been fully considered but they are not deemed to be fully persuasive.  The following rejections and/or objections constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 – 5 and 7 were rejected under 35 U.S.C. 103 as being unpatentable over Bawendi et al. (WO 2013/090601) in view of Lee et al. (Chem Rev, 2015). This rejection is MAINTAINED for the reasons of record set forth herein.
Bawendi et al. discloses inorganic nanoparticles such as SPIONs (superparamagnetic iron oxide nanoparticle) have various potential applications including use in MRI (p 1, ln 21 – 24) and have been used to improve the sensitivity of MRI (p 8, ln 2 – 5). The inorganic nanoparticle that can include a SPION can have a hydrodynamic radius of less than 10 nm (p 3, ln 12 – 15). A range of 1 – 10 nm is also disclosed (p 12, ln 13 – 14). In the examples, compact water soluble SPIONs with a zwitterionic dopamine sulfonate (ZDS) ligand were prepared (p 18, ln 18 onward). ZDS ligand-exchanged SPIONS (ZDS-NPs) were prepared with a final size of about 10 nm, with about 1 nm of the radius coming from the ZDS ligand (p 19, ln 15 – 21). The dopamine strongly coordinates with the iron oxide surface, the sulfonate groups provides high water solubility and in combination with a quaternary amine group, the sulfonate groups makes the ligand zwitterionic to enable pH stability and minimize non-specific interactions with proteins (p 18, ln 22 – 27). While the size was not specifically stated, the TD/ZDS-NPs had a Ms (magnetic saturation) at room temperature of about 74 emu/g [Fe] (p 32, ln 15 – 20). 
Nanoparticles that are less than 2 nm in diameter with a ZDS coating are not explicitly prepared. Administration to a subject as a MRI contrast agent followed by acquisition and processing to create an image is not described.
Lee et al. discloses that T1 contrast agents are usually preferred in clinical situations for better clarity because the dark signal produced by T2 contrast agents is 1 contrast agents because of their high biocompatibility and possible degradation in the body, their high r2 values limit their use as T1 contrast agents although the r2/r1 ratio can be controlled by modulating the size, surface state and composition of the nanoparticles (p 10639, col 2, ¶ 2; figure 2 and table 1). Size greatly affects the magnetic properties with the T1 contrast effect being enhanced by a reduction in size of the particles and while both r1 and r2 decrease with decreasing size, r2 is more strongly affected so the r2/r1 ratio decreases with decreasing size (¶ bridging p 10639 and 10640). Extremely small iron oxide particles (< 3 nm and < 1.8 nm are exemplified) have also been investigated at T1 contrast agents and show promise due to their high r1 relaxativities and low r2/r1 ratios (p 10640, col 1). The thickness of the organic coating on the magnetic nanoparticles also affects the T1 contrast effect along with the oxidation state of the surface atoms (section 2.1.2). Alterations to the composition of the nanoparticles by the addition of dopants such as gadolinium will also alter the T1 contrast effect (section 2.1.3).
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate reduce the size of the zwitterionic nanoparticle disclosed by Bawendi et al. and to administer such particles to a subject and generate a T1 weighted image.  The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because Lee et al. discloses that the among other factors, smaller sized nanoparticles have better r2/r1 ratios that improve the ability of such compositions to act as T1 contrast agents and that there is also an optimal thickness of organic 1 contrast agent. The range of less than 10 nm and 1 – 10 nm disclosed by Bawendi et al. overlap with particles whose size appears to have the necessary Ms and r2/r1 values. Overlapping ranges are prima facie obvious and Lee et al. provides motivation to decrease particle size to improve the usefulness of iron oxide based particles as T1 contrast agents. To use such contrast agents, the particles would be administered, the necessary data obtained using a MRI scan and that information processed to create an image as required by the instant claims.
As to the saturation magnetization and relaxtivity measurement values, these parameters are determined by the structure and size of the particles. It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe inherently includes functions that are newly cited or is identical to a product instantly claimed.  In such a situation the burden is shifted to the applicants to "prove that subject matter shown to be in the prior art does not possess characteristic relied on" (205 USPQ 594, second column, first full paragraph). “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). MPEP 2144.05. Particles with an overlapping size range and the same coating material as those prepared in the instant application are rendered obvious by the combination of the applied prior art with motivation towards smaller particle size being given by Lee et al. to improve the T1 contrast agent properties of particles such as those disclosed by Lee et al. Therefore while the prior art may not explicitly report particles with a saturation magnetization and relaxtivity measurement values as required by the instant claims, the preparation of particles with structures that can provide such properties is obvious based on the applied prior, that would then be administered and an MRI image created using such particles as contrast agents as required by the instant claims. Note also that the temperature at which Ms, T1 and T2 are measured are not specified by the claims.

Applicants traverse this rejection on the grounds that the SPIONs of Bawendi are distinct from the claimed subject matter and does not teach certain features of the claim. Lee mentions particles smaller than 3 nm have very weak magnetic properties and those less than 1.8 nm are nearly paramagnetic and makes the aspirational statement that extremely small iron oxide nanoparticles has potential as effective positive contrast agents. There is no teaching or description of how to make such particles and apply them in the claimed context. The point made by the Examiner that the prior art is deemed enabled misses the point as it misses the point entirely as the entirety must be considered including disclosures that teaches away. The instant specification discloses zwitterionic dopamine sulfonate coated [s]upermagnetic iron oxide particle and how the 
These arguments are unpersuasive. Bawendi discloses particles with a hydrodynamic radius of less than 10 nm and 1 – 10 nm in size for use in biomedical applications such as MRI contrast agents. Lee et al. provides explicit motivation to prepare smaller particles due to the improved properties of smaller particles as T1 contrast agents, which are preferred over T2 contrast agents, compared to larger particles. While some claims require particular ratio of r2/r1, there is no claim language requiring behavior to be similar to that of a particular product such as MAGNEVIST®. Both a lack of anticipation and obviousness must be established on to distinguish the claims over the prior art. Even if Applicants were the first to prepare such a particle, Applicants have not persuasively argued that the preparation of particles at the lower end of the size range disclosed by Bawendi is non-obvious in light of the teachings of Lee. That Lee et al. states that particles less than 3 nm are weakly magnetic does not rise to the level of teaching away as the evidence of record does not establish that such particles are incapable of being used as MRI contrast agents, do not have the properties such as magnetic saturation required by the claims or that the particular size range claimed is critical. Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). (MPEP 2123). Furthermore, “the criticize, discredit, or otherwise discourage the solution claimed….” In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004). MPEP 2123, emphasis added. That Lee et al. does not actually prepare and administer the particles does not rise to the level of teaching away and only a reasonable and not absolute expectation of success is required for a prima facie case of obviousness. The statement in Lee et al. along with the teachings of the primary reference Bawendi et al. and the art recognized effects of particle size on the behavior of iron oxide means that the person of ordinary skill in the art would have a reasonable expectation of success that particles with a hydrodynamic radius of no more than 5 nm with a ZDS coating can be administered and used to generate a T1-weighted magnetic resonance image as required by the instant claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nissa M Westerberg whose telephone number is (571)270-3532.  The examiner can normally be reached on M - F 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Nissa M Westerberg/Primary Examiner, Art Unit 1618